[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 10-13199                   APR 29, 2011
                                                             JOHN LEY
                         Non-Argument Calendar                 CLERK
                       ________________________

                         Agency No. A077-246-387


NATALIA ALEXEEVA KAZAKOVA,
a.k.a. Natalja Kazakova,
MAXIM KALIOUJNYI,
a.k.a. Maxim Vladimirov Kalioujnyi,
IRINA S. KAZAKOVA,

                                                      llllllllllllllllllllPetitioners,


                                   versus


U.S. ATTORNEY GENERAL,

                                                     llllllllllllllllllllRespondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________

                              (April 29, 2011)
Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Natalia Kazakova, a native and citizen of Estonia, seeks review of the Board

of Immigration Appeals’s (“BIA”) order reversing the Immigration Judge’s (“IJ”)

grant of asylum. Kazakova argues on appeal that she and her family experienced past

persecution on account of their Russian heritage, and that the BIA impermissibly

engaged in de novo fact finding. After thorough review, we deny the petition.

      We review only the BIA’s decision, except to the extent that the BIA expressly

adopts the IJ’s opinion. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir.

2005). We review questions of law de novo, with appropriate deference to the BIA’s

reasonable interpretations of the Immigration and Nationality Act (“INA”). Assa’ad

v. U.S. Att’y Gen., 332 F.3d 1321, 1326 (11th Cir. 2003). We defer to the agency’s

“interpretation of its own regulations unless that interpretation is plainly erroneous

or inconsistent with the regulation.” Id. (quotation omitted). We review the BIA’s

factual determinations under the substantial evidence test. D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 817-18 (11th Cir. 2004). Under the substantial evidence test, we

must affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (quotation omitted).

We will not reverse a factual determination unless “the record compels a reversal; the

                                          2
mere fact that the record may support a contrary conclusion is not enough to justify

a reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc). Whether an alien has proved persecution is a factual

determination that we review under the substantial evidence test. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001).

      Under 8 C.F.R. § 1003.1(d)(3)(i), the BIA shall not “engage in de novo review

of findings of fact determined by an immigration judge.” 8 C.F.R. § 1003.1(d)(3)(i).

The BIA may only review the IJ’s factual determinations to assess whether those

determinations were clearly erroneous.         Id.   Furthermore, except for taking

administrative notice of commonly known facts, the BIA is not permitted to engage

in factfinding in the course of deciding appeals. Id. § 1003.1(d)(3)(iv). However, the

BIA “may review questions of law, discretion, and judgment and all other issues in

appeals from decisions of immigration judges de novo.” Id. § 1003.1(d)(3)(ii). The

BIA reviews de novo whether the established facts amount to past persecution or a

well-founded fear of persecution. Matter of A-S-B-, 24 I.&N. Dec. 493, 496 (BIA

2008). In determining whether established facts are sufficient to meet a legal

standard, the BIA “is entitled to weigh the evidence in a manner different from that

accorded by the [IJ], or to conclude that the foundation for the [IJ’s] legal conclusions

was insufficient or otherwise not supported by the evidence of record.” Id. at 497.

                                           3
      An alien who arrives in or is present in the United States may apply for asylum.

8 U.S.C. § 1158(a)(1). To establish asylum eligibility, the alien must, with specific

and credible evidence, establish (1) past persecution on account of a statutorily

protected ground, or (2) a “well-founded fear” that the statutorily protected ground

will cause such future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at

1287. An applicant for asylum who has established past persecution on a protected

ground is presumed to have a well-founded fear of future persecution on the basis of

the original claim. 8 C.F.R. § 208.13(b)(1).

      If the alien “cannot show past persecution, then the petitioner must demonstrate

a well-founded fear of future persecution that is both subjectively genuine and

objectively reasonable.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir.

2006). “The subjective component can be proved by the applicant’s credible

testimony that he or she genuinely fears persecution, while the objective component

can be fulfilled either by establishing past persecution or that he or she has a good

reason to fear future persecution.” Id. (citation and internal quotations omitted).

      The term persecution is not defined in the INA or accompanying federal

regulations, but we have stated that “persecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation.” Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006) (quotation omitted). We have

                                          4
held that “[m]inor physical abuse” does not amount to persecution. Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009). However, we also have

rejected a rigid physical injury requirement, noting that we will consider the

cumulative impact of mistreatment, which considered alone, may not amount to

persecution. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008).

“[E]vidence that either is consistent with acts of private violence or the petitioner’s

failure to cooperate with guerrillas, or that merely shows that a person has been the

victim of criminal activity, does not constitute evidence of persecution based on a

statutorily protected ground.” Ruiz, 440 F.3d at 1258. In addition, “employment

discrimination which stops short of depriving an individual of a means of earning a

living does not constitute persecution.” Barreto-Claro v. U.S. Att’y Gen., 275 F.3d

1334, 1340 (11th Cir. 2001) (holding that, although petitioner suffered employment

discrimination, lost his job as a taxi driver, and was forced to take menial work, he

was not persecuted).

      In this case, the BIA considered the evidence submitted in support of

Kazakova’s asylum application and found that she had failed to present facts that

legally amounted to past persecution or a well-founded fear of future persecution. As

the record shows, the BIA did not engage in factfinding but, rather, considered de

novo whether the facts in the record, including those incidents alleged in Kazakova’s

                                          5
credible testimony, amounted to persecution on account of a protect ground, which

was within its purview to do. 8 C.F.R. § 1003.1(d)(3)(ii); Matter of A-S-B-, 24 I.&N.

Dec. at 496. In addition, the BIA was entitled to re-weigh the evidence as it did, to

conclude that Kazakova’s evidence was insufficient to meet her burden of proof to

establish a fear of future persecution. Matter of A-S-B-, 24 I.&N. Dec. at 497. Thus,

the importance that the BIA placed on portions of a professor’s testimony over others

was not impermissible “cherry picking” of facts by the BIA, and the BIA did not err

in its de novo consideration of whether Kazakova’s evidence met the legal standard

of persecution.

      Furthermore, substantial evidence supports the BIA’s determination that

Kazakova failed to establish past persecution. Specifically, with regard to the attack

on her husband on the street and the attack on her daughter by classmates, the record

does not demonstrate that these incidents were more than isolated acts and, therefore,

did not rise to the level of persecution. See Silva, 448 F.3d at 1237. The attacks,

while reprehensible, also were not as severe as other instances of oppressive acts that

we have held to constitute persecution. See Mejia v. Att’y Gen., 498 F.3d 1253,

1257-58 (11th Cir. 2007) (holding that threats and attempted attacks over an 18-

month period, culminating in an attack at gunpoint during which FARC members

threatened the petitioner and broke his nose with the butt of a rifle, constituted

                                          6
persecution); Niftaliev v. Att’y Gen., 504 F.3d 1211, 1217 (11th Cir. 2007) (holding

that numerous beatings, arrests, searches and interrogations, culminating in a 15-day

detention, cumulatively constituted past persecution); see also Kazemzadeh, 577 F.3d

at 1353 (stating that minor physical abuse does not amount to persecution). In

addition, the record indicates that these attacks were private acts of violence, which

generally do not amount to persecution. See Ruiz, 440 F.3d at 1258. Similarly,

although Kazakova could not find employment as a fashion designer, she was able

to find other work, such that the alleged employment discrimination did not constitute

persecution. See Barreto-Claro, 275 F.3d at 1340. Accordingly, taking Kazakova’s

allegations in the aggregate, substantial evidence supported the BIA’s determination

that the petitioners had not demonstrated past persecution.

      Likewise, Kazakova did not sufficiently establish a well-founded fear of future

persecution. Kazakova left Estonia in 1999. The government offered evidence from

the 2008 Country Report, which indicated that there was no pattern of human rights

abuses against ethnic Russians in Estonia, and that acts of violence between the

ethnic groups were infrequent. Since the BIA was entitled to rely heavily on the

country report, the evidence does not compel a reversal of the BIA’s decision that

Kazakova did not establish a well-founded fear of future persecution. See Djonda v.

U.S. Att’y Gen., 514 F.3d 1168, 1175 (11th Cir. 2008) (holding that the BIA is

                                          7
entitled to rely heavily on country reports, and that the substantial evidence test does

not allow us to reweigh the importance to be placed on a particular country report).

All told, the record does not compel the conclusion that Kazakova demonstrated past

persecution or a well-founded fear of future persecution.

      PETITION DENIED.




                                           8